DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 9-11, 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2-1-2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 13-14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwab et al. (US Patent Publication No. 2017/0321408) in view of Kobs (US Patent No 11,181,413, effectively filed 8/29/2017).
Re. claims 1 and 4, Schwab discloses a toilet for administering a product to a user comprising: a bowl adapted to receive excreta from the user (see paragraph 0041); 
Schwab, however, does not explicitly recite a processor or an alert.
Kobs teaches that it is old and well known in the art of dispensing devices to provide a sensor that detects a property of a product (see Abstract), a processor that compares the detected property with a range of values indicating suitability of the product in the storage structure (the controller inherently having a processor to execute method steps of figures 26-28 including processing level sensing data and sending alerts) and which generates an alert when the detected property falls outside the range of values; and wherein the alert indicates the storage structure should be stocked with a new supply of the product and is a maintenance alert to check the product in the storage structure or requisitioning a new supply (see Abstract and col. 12, lines 31-59).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schwab by including the level sensor and processor and provide alerts when the storage structure needs to be refilled as taught by Kobs to minimize the downtime of the toilet due to the medicine storage compartment being empty and to prevent the user from having to manually check content levels in and around the toilet area.
Re. claim 3, Kobs further teaches that it is old and well known in the art of dispensers to detect a property indicative of a quantity of the product (disclosed throughout) and wherein the range of values represents a preferred quantity of the product to be stored in the storage structure (disclosed throughout including col. 15, lines 12-25).
Re. claim 5, Kobs further teaches that it is old and well known in the art of dispensers to utilize data regarding the property to control whether the product is administered to the user (see col. 12, line 66 – col. 13, line 1). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Schwab by including the functionality of Kobs of disabling the medicine dispensing means when the supply is too low to prevent the device from running in a dry condition and avoid confusing users of the device as to the operational status the device when the medicine supply is in fact empty.
Re. claim 6, Schwab further discloses a toilet wherein the product comprises a container (a cartridge) that cooperates with the storage structure to store the portion of the product to be administered to the user (see Figures 11 and 12). 
Re. claim 7, Schwab further discloses a toilet wherein the product is one of a group comprising soap, disinfectant, lotion, cream, ointment, and medicament (see at least paragraph 0070).  
Re. claim 8, Schwab further discloses a toilet wherein the product is topically or transdermally administered to the user (the medicine being sprayed onto the user, see paragraph 0073).
Re. claim 13, Schwab further discloses a toilet further comprising a bidet and wherein the product is administered to the user by the bidet (disclosed throughout).
Re. claims 1 and 14, in an alternate interpretation of Schwab, discloses a toilet for administering a product to a user comprising: a bowl adapted to receive excreta from the user (see paragraph 0041); a mechanism for administering the product to a user (430); a storage structure for storing the product (402A) and a supply of water used to 
Schwab, however, does not explicitly recite a sensor, a processor or an alert.
Kobs teaches that it is old and well known in the art of dispensing devices to provide a sensor that detects a property of a product (see Abstract), a processor that compares the detected property with a range of values indicating suitability of the product in the storage structure (the controller inherently having a processor to execute method steps of figures 26-28 including processing level sensing data and sending alerts) and which generates an alert when the detected property falls outside the range of values (see Abstract and col. 12, lines 31-59).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schwab by including the level sensor and processor and provide alerts when the storage structure needs to be refilled as taught by Kobs to minimize the downtime of the toilet due to the medicine storage compartment being empty and to prevent the user from having to manually check content levels in and around the toilet area.
Re. claim 18, Schwab further discloses a toilet seat (see Figures 11 and 12) through which the product is administered to the user (See Figures 11 and 12).
Re. claim 19, Schwab further discloses a toilet wherein the product is administered to the user through a user controlled wand or other user movable device (see paragraphs 0074, 0076 and Abstract).  


Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwab et al. and  Kobs as applied to claim 1 and further in view of Rexach et al. (US Patent Publication No. 2019/0087510).
Re. claim 20, Schwab does not explicitly recite a toilet wherein the toilet cleans  or sterilizes a portion of the toilet that directly contacts the user or a portion of the toilet that enables the administration of the product to the user.
Rexach teaches that it is old and well known in the art of toilets to sanitize the bidet of a toilet (see paragraph 0149).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schwab by incorporating the sanitization means of Rexach to sanitize the bidet (the portion of the toilet that enables the administration of the product to the user) to kill pathogens and prevent the growth bacteria that may then transmitted to the user of the device thorough the spraying or drying steps.
Re. claim 21, Schwab further discloses a toilet comprising an additional storage structure of an additional product (458B and 420B) used in conjunction with cleaning or sterilizing the toilet (sterilizing as taught by Rexach before, and or, after use).
While appearing to be taught by the prior art, the limitation “used in conjunction with cleaning or sterilizing the toilet” has not been given full patentable weight as it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987), see MPEP 2114 (II).

Claims 1, 3-8, 13-14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwab et al. (US Patent Publication No. 2017/0321408) in view of Kobs (US Patent No 11,181,413, effectively filed 8/29/2017) and Schomburg et al. (US Patent Publication No. 2017/0051486).
Re. claims 1 and 4, Should Kobs controller be found not to comprise a ‘processor’ in the rejection of claims 1 and 4 above, Schomburg teaches that it is old and well known in the art of dispensers to provide a processor to monitor sensed data and provide alerts (see abstract and paragraph 0059). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schwab-Kobs by substituting the processor of Schomburg in place of the controller of Kobs with a reasonable expectation of success in monitoring data and providing alerts.
Re. claim 3, Kobs further teaches that it is old and well known in the art of dispensers to detect a property indicative of a quantity of the product (disclosed throughout) and wherein the range of values represents a preferred quantity of the product to be stored in the storage structure (disclosed throughout including col. 15, lines 12-25).
Re. claim 5, Kobs further teaches that it is old and well known in the art of dispensers to utilize data regarding the property to control whether the product is administered to the user (see col. 12, line 66 – col. 13, line 1). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Schwab by including the functionality of Kobs of disabling the 
Re. claim 6, Schwab further discloses a toilet wherein the product comprises a container (a cartridge) that cooperates with the storage structure to store the portion of the product to be administered to the user (see Figures 11 and 12). 
Re. claim 7, Schwab further discloses a toilet wherein the product is one of a group comprising soap, disinfectant, lotion, cream, ointment, and medicament (see at least paragraph 0070).  
Re. claim 8, Schwab further discloses a toilet wherein the product is topically or transdermally administered to the user (the medicine being sprayed onto the user, see paragraph 0073).
Re. claim 13, Schwab further discloses a toilet further comprising a bidet and wherein the product is administered to the user by the bidet (disclosed throughout).
Re. claims 1 and 14, in an alternate interpretation of Schwab, discloses a toilet for administering a product to a user comprising: a bowl adapted to receive excreta from the user (see paragraph 0041); a mechanism for administering the product to a user (430); a storage structure for storing the product (402A) and a supply of water used to administer the product to the user (see paragraph 0068 wherein water is mixed with the medicine).
Schwab, however, does not explicitly recite a sensor, a processor or an alert.
Kobs teaches that it is old and well known in the art of dispensing devices to provide a sensor that detects a property of a product (see Abstract), a processor that 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schwab by including the level sensor and processor and provide alerts when the storage structure needs to be refilled as taught by Kobs to minimize the downtime of the toilet due to the medicine storage compartment being empty and to prevent the user from having to manually check content levels in and around the toilet area.
Re. claim 18, Schwab further discloses a toilet seat (see Figures 11 and 12) through which the product is administered to the user (See Figures 11 and 12).
Re. claim 19, Schwab further discloses a toilet wherein the product is administered to the user through a user controlled wand or other user movable device (see paragraphs 0074, 0076 and Abstract).  

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwab et al., Kobs and Schomburg as applied to claim 1 and further in view of Rexach et al. (US Patent Publication No. 2019/0087510).
Re. claim 20, Schwab does not explicitly recite a toilet wherein the toilet cleans  or sterilizes a portion of the toilet that directly contacts the user or a portion of the toilet that enables the administration of the product to the user.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schwab by incorporating the sanitization means of Rexach to sanitize the bidet (the portion of the toilet that enables the administration of the product to the user) to kill pathogens and prevent the growth bacteria that may then transmitted to the user of the device thorough the spraying or drying steps.
Re. claim 21, Schwab further discloses a toilet comprising an additional storage structure of an additional product (458B and 420B) used in conjunction with cleaning or sterilizing the toilet (sterilizing as taught by Rexach before, and or, after use).
While appearing to be taught by the prior art, the limitation “used in conjunction with cleaning or sterilizing the toilet” has not been given full patentable weight as it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987), see MPEP 2114 (II).




Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Schwab (US Patent Publication No. 2018/0036473), Schwab (US Patent Publication No. 2017/0321407), Schwab (US Patent Publication No. 2017/0321406), and Sylvia (US Patent Publication No. 2020/0377288), are all analogous because they disclose toilets with product applicators for applying a product to the user of the device.
Li (US Patent Publication No. 2013/0267890) is analogous because it discloses a toilet with steam treatment for a user of the toilet.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754